Citation Nr: 1047203	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether there is new and material evidence to reopen a claim 
for service connection for a skin disorder of the torso, claimed 
as scars on the chest and torso.

3.  Entitlement to service connection for a skin disorder of the 
torso, claimed as scars on the chest and torso.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to 
September 1957.

This appeal to the Board of Veterans' Appeals (Board) originated 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In November 2004, the RO issued a rating decision denying a claim 
for service connection for lacerations on the sides of the torso 
and a petition to reopen a claim for scars on the chest.  Since, 
however, the Veteran has referred to his claimed skin disorder as 
involving scars and/or lacerations on the sides and front of his 
torso (chest), the Board has recharacterized this issue to be 
more encompassing.

In July 2006, the RO issued another rating decision also denying 
his claim for service connection for PTSD.

In December 2010, because of his age, the Board advanced this 
case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.900.

In this decision, the Board is reopening the claim for service 
connection for a skin disorder of the torso on the basis of new 
and material evidence.  However, the Board is then remanding this 
reopened claim, along with the claim for service connection for 
PTSD, to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.




FINDING OF FACT

Although the Veteran did not appeal the RO's July 2002 decision 
denying his claim for service connection for scars on his chest, 
additional evidence submitted since that decision relates to 
unestablished facts necessary to substantiate this claim and 
raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The RO's July 2002 rating decision denying service connection for 
scars on chest is final and binding on the Veteran based on the 
evidence then of record because he did not appeal that decision; 
however, he has since submitted new and material evidence to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Since the Board is reopening the claim for service connection for 
a skin disorder of the torso on the basis of new and material 
evidence, and then remanding this claim for further development 
before readjudicating it on its underlying merits, the Board need 
not discuss at this juncture whether there has been compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, 
instead, is better determined once the additional development of 
this claim on remand has been completed.

Furthermore, because the Board is reopening the claim on the 
basis of new and material evidence, the Board need not determine 
whether there has been sufficient VCAA notice to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information needed to establish entitlement to the underlying 
benefit being sought, which, here, is service connection.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).

Here, though, the Board is reopening the claim, regardless, so 
even were the Board to assume for the sake of argument there has 
not been sufficient Kent notice, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the pleading 
party, it is the Veteran's burden, not VA's, to show there is a 
VCAA notice error and that it is prejudicial, meaning outcome 
determinative).



II.  Whether there is New and Material Evidence to Reopen the 
Claim 
for Service Connection for a Skin Disorder of the Torso

The RO first considered and denied the Veteran's claim for 
service connection for scars on his chest in a July 2002 rating 
decision. The RO denied this claim based on the finding that this 
condition neither occurred in nor was caused by his service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).

The RO sent the Veteran a letter in September 2002 notifying him 
of that decision and apprising him of his procedural and 
appellate rights.  But he did not file a timely notice of 
disagreement (NOD), in response, to initiate an appeal of that 
decision, so it is final and binding on him based on the evidence 
then of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

In the more recent November 2004 decision now at issue, the RO 
denied a claim for service connection for lacerations on the 
sides of his torso and a petition to reopen his claim for service 
connection for scars on his chest. 

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal that earlier decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. § 3.156(a).  
And irrespective of whether the RO determined there was new and 
material evidence to reopen the claim, so, too, must the Board 
make this threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits, i.e., on a de novo 
basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds 
that new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.  See, too, Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, then 
the Board must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's July 2002 denial of this claim is the most recent final 
and binding decision on this claim, so it marks the starting 
point for determining whether there is new and material evidence 
to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

Based on the grounds stated for the denial of this claim in the 
July 2002 rating decision, new and material evidence would 
consist of evidence associating a current torso skin disorder 
with the Veteran's military service.  See again Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The additional evidence submitted since that July 2002 RO rating 
decision includes the Veteran's May 2005 statement indicating he 
received wounds to his torso during his combat in Korea and that 
he has since experienced skin-related symptoms.  He is competent, 
even as a layman, to report such an experience and to having had 
skin-related symptoms since.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (a lay person is competent to report symptoms that are 
non-medical in nature, such as the observable presence of 
varicose veins).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection").  And as the Court has explained, 
the threshold for reopening a claim is rather low and a different 
standard than when determining whether service connection is 
warranted.  In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the 
Court indicated the newly presented evidence need not be 
probative of all the elements required to award the claim, just 
probative as to each element that was a specified basis for the 
last disallowance.  Id., at 284.  And in Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.

So this additional evidence is both new and material because it 
was not previously submitted to decisionmakers and, therefore, 
not previously considered, and because it relates to an 
unestablished fact necessary to substantiate this claim - 
specifically, by associating the Veteran's claimed disability 
with his military service, and in particular an event that 
reportedly occurred in combat during the Korean Conflict.  
According to 38 U.S.C.A. § 1154(a), due consideration must be 
given to the places, types, and circumstances of his service, and 
all pertinent medical and lay evidence.  Hence, this additional 
evidence raises a reasonable possibility of substantiating his 
claim for service connection.  Therefore, his claim is reopened, 
subject to further development on remand.  See 38 C.F.R. § 
3.156(a). 




ORDER

As there is new and material evidence, the petition to reopen the 
claim for service connection for a skin disorder of the torso is 
granted, subject to the further development of this claim on 
remand.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Skin Disorder of the Torso Claim

The report of the Veteran's September 2007 VA compensation 
examination provides a diagnosis of keloids of the chest.  So 
there is competent medical evidence he has this claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).  However, in order to establish his entitlement to 
service connection for this skin disorder, the evidence must also 
establish that this skin disorder is related or attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this, the Veteran attributes these keloids on his 
chest to an injury in service.  Specifically, he relates them to 
a combat situation in Korea during which he sustained wounds to 
his chest.  See his May 2005 statement.  However, although he is 
competent, even as a layman, to say he sustained that combat 
injury, and indeed even noticed keloids on his chest sometime 
after, he is not also competent to say the keloids are a 
consequence of that injury.  See 38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Concerning this purported relationship, VA provided the Veteran a 
compensation examination in September 2007.  The report of that 
exam indicates the examiner was unable to attribute the Veteran's 
current keloid scars to events that occurred during service 
without resorting to speculation due to there being no record of 
injury in his service treatment records (STRs) and his military 
separation examination noting a normal skin evaluation.

But in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for 
essentially this same reason, the Court determined an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and, instead, relied on the 
absence of evidence in his STRs to provide a negative opinion.

Moreover, in another precedent decision more recently issued, 
Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, 
when a VA medical examiner states no conclusion as to etiology or 
diagnosis can be reached without resorting to speculation, it 
must be clear, from either the examiner's statements or the 
Board's decision, that the examiner has considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis; 
and when the record leaves the issue in doubt, it is the Board's 
duty to remand for further development.

In further discussion, the Jones' Court indicated there must be 
some assurance that VA exhausted all due diligence in seeking 
relevant medical information that may have bearing on the 
requested opinion, and the examiner must explain the basis for 
such an opinion that he cannot comment conclusively.  The Jones' 
Court recognized, however, there will be times when this 
requested opinion simply cannot be provided - such as when it 
cannot be determined from current medical knowledge that a 
specific in-service injury or disease can possibly cause the 
claimed condition or that the actual cause cannot be selected 
from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 6 (2009) (noting the Board need not obtain further 
medical evidence where the medical evidence "indicates that 
determining the cause is speculative").  But, again, this must be 
clear from the record.  And, if not, once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (indicating an opinion is considered adequate when it is 
based on consideration of an appellant's medical history and 
examinations and describes the disability in sufficient detail so 
the Board's evaluation of the claimed disability is a fully 
informed one).

So the Board is requesting supplemental comment on this 
determinative issue of causation.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).



The PTSD Claim

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Here, the record contains a February 2007 treatment summary from 
a mental health care professional at the Vet Center where the 
Veteran has been receiving psychological counseling and therapy.  
This triage provides a diagnosis of PTSD, presumably in 
accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997) (wherein the Court noted that diagnoses of PTSD 
are presumably in accordance with the DSM-IV criteria, both in 
terms of the adequacy and sufficiency of the stressors claimed).  
Therefore, there is competent medical evidence establishing the 
Veteran has PTSD.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).

There still, however, has to be confirmation of a stressor in 
service and attribution of the PTSD diagnosis to that stressor.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



The Veteran attributes his PTSD to combat stressors.  
Specifically, he asserts that while serving in Korea he and 
another servicemember were approached by enemy forces and 
received hostile fire.  According to his account of events, 
the other servicemember was killed and he subsequently awoke 
while receiving medical treatment for wounds sustained to his 
chest.  See his May 2005 statement.

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That 
is to say, a stressor cannot be established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

On July 13, 2010, so during the pendency of this appeal, VA 
published a final rule that amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  But these regulatory changes are inapplicable to claims 
like the one at hand predicated on a combat stressor.



The Veteran's service records are mostly unavailable.  The RO 
requested his service records from the National Personnel Records 
Center (NPRC), which is a military records repository.  But the 
NPRC responded that the records were unavailable and presumed 
destroyed in a 1973 fire at that facility.  When, as here, 
at least a portion of the service records are lost or missing, VA 
has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in developing 
the claim, and to explain the reasons and bases for its decision 
...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Given the unsuccessful 
attempt by VA to obtain the Veteran's complete service records, 
the Board finds that additional attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).

However, not all of the Veteran's service records are missing.  
His available service personnel records indicate he served with 
the 8132nd Au in Korea from March 1955 to August 1956.  But that 
was after the Korean Conflict, since it ended on January 31, 
1955, which is probative evidence against his claim that he 
engaged in combat as alleged.  Furthermore, his DD Form 214 also 
is of record and neither it nor his other available service 
records provide any indication he engaged in combat.  That said, 
the fact that he served in Korea after the Korean Conflict was 
officially resolved does not necessarily mean he did not receive 
fire (either hostile or friendly) and witness another 
servicemember being shot.

Although the RO has made reasonable exhaustive attempts to obtain 
the Veteran's service records, in furtherance of the duty to 
assist VA also should undertake efforts to obtain additional unit 
information that may corroborate the Veteran's assertions.  
Specifically, the RO should request unit records from the U.S. 
Army and Joint Services Records Research Center (JSRRC) to try 
and corroborate the Veteran's assertions of coming under fire and 
witnessing the death of another servicemember.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (the mere fact that the Veteran 
was stationed with a unit that was present while enemy attacks 
occurred strongly suggests that he was, in fact, exposed to those 
attacks).

Furthermore, the Board sees the February 2007 treatment summary 
not only provides the required DSM-IV diagnosis of PTSD, but also 
links this diagnosis to the Veteran's asserted combat-related 
experiences in Korea.  However, as he has not been provided a VA 
compensation examination concerning his claim, the Board is also 
directing this other development.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Undertake all appropriate action to 
assist with the independent corroboration of 
the Veteran's claimed stressor - including by 
requesting relevant unit history information 
from the JSRRC.  If it is determined the 
available service records and the Veteran do 
not supply the level of detail and 
information required for a meaningful search 
for corroborating evidence by the JSRRC, then 
there needs to be some express indication of 
this in the record and the Veteran 
appropriately notified.

Upon completion of that additional 
development, make a determination as to 
whether the record establishes either (1) the 
Veteran or his unit was exposed to combat or 
otherwise came under fire or (2) there was a 
shooting of another servicemember, and 
document that determination for the record.



2.  If it is determined that the either of 
these events occurred, schedule the Veteran 
for an appropriate 
VA compensation examination to assess the 
nature and etiology of his claimed PTSD.  The 
examiner should provide an opinion as to the 
likelihood (very likely, as likely as not, or 
unlikely) the PTSD is related the Veteran's 
military service - but specifically 
addressing his asserted experiences in Korea.

3.  Also schedule the Veteran for a VA 
compensation examination to assess the nature 
and etiology of his claimed skin disorder of 
the torso.  The examiner should provide an 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) any currently 
diagnosed skin disorder involving the torso, 
especially the keloids on the chest, is 
attributable to the Veteran's military 
service - particularly to his asserted 
injury in service.

And if at all possible, the examiner should 
try and provide definitive comment on this 
determinative issue of causation.  If it 
still is not possible to provide this 
requested opinion "without resorting to mere 
speculation," it must be clear that the 
procurable and assembled data was fully 
considered and the basis for the opinion must 
be provided by the examiner or apparent upon 
a review of the record.

To facilitate making these important 
determinations, have the designated examiners 
review the claims file for the Veteran's 
pertinent medical and other history.  
The examiners must discuss the rationale of 
any and all opinions provided, whether 
favorable or unfavorable.

The Veteran is hereby advised that failure to 
report for these scheduled examinations, 
without good cause, may have detrimental 
consequences on these pending claims for 
service connection.  See 38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
claims are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case and give him and his 
representative an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


